Mr. Justice FisheR
delivered the opinion of the court.
This was a bill filed in the vice-chancery court at Holly Springs, to subject certain lands to the payment of a judgment recovered at the April term, 1842, of the superior court of McIntosh county, State of Georgia, by the Georgia Insurance and Trust Company against the Bank of Darien, which judgment the complainants now hold, as assignees of the Georgia Insurance and Trust Company.
The lands in controversy were conveyed by one White to the Central Bank of Georgia; and it is charged in the bill that this bank holds them in trust for the Bank of Darien; and it is upon this ground, that the effort is made to subject them to the payment of complainants’ judgment against that institution.
The answer, on the contrary, discloses this state of case. By an act of the legislature of the State of Georgia, approved the 10th of December, 1841, the charter of the Bank of Darien, with certain exceptions, was repealed; and by another provision of the law, the assets and property of the corporation were transferred to the Central Bank, for the purpose of paying the debts of the former bank. Among the assets thus transferred was a note, upon which White was an indorser. This note was afterwards reduced to a judgment, in payment of which White transferred to the Central Bank ten sections of land in this State, being the same lands now in litigation.
The judgment against White and others being assets for the payment of the debts of the Bank of Darien, the trust would attach to the lands, and they would be liable for the same purpose and to the same extent that the judgment itself would be in the payment of debts.
Under this statement of the case, there is but one question requiring consideration, and that is, whether the lands being a trust fund, for the payment of debts generally, the complainants have established a right to prior satisfaction out of the trust property.
It cannot be pretended that a judgment recovered in the State of Georgia is a lien upon property in this State. It is not shown, that if the lands had been converted into money, and paid into the Central Bank of Georgia, the judgment would *115be a lien upon the money, or entitled to any preference over other valid debts out of the trust fund. Admitting, then, that as the lands were, by the nature of the trust, to be converted into money, and will be treated in a court of equity as money in the vaults of the bank, the complainants have failed to show, that under the laws of Georgia the Central Bank would be required, in executing the trust, to apply the money exclusively in payment of the complainants’ debt. Whatever would be a correct application of the money arising from a sale of the lands by the trustee, in the State of Georgia, would be correct as to the disposition of the lands under the principles of equity governing the action of the court in this State.
The Central Bank, so far as the case appears by the record, must be governed by the principles of equality in distributing the trust fund, or in administering the trust property. The court can only compel the trustee to perform his duty in the manner required by "the trust itself. An application of the lands or money arising from their sale, exclusively to the discharge of the complainants’ debt, by the trustee, would be a palpable breach of the trust. It is unnecessary to say that no court will compel a party to violate his duty, or to do what he could not voluntarily do without a breach of his trust.
The court, in redressing grievances, first ascertains the nature and extent of the right withheld, or duty violated, and compels the party to do what in equity or law he ought voluntarily to have done. Here we discover no violation of duty on the part of the defendant, and no right of the complainants withheld, and, consequently, no case requiring judicial action.
Decree affirmed.